Citation Nr: 0837960	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-32 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968, 
February 1970 to December 1973, and August 1980 to June 1994.  
He received numerous service awards including the Bronze Star 
Medal with Device for Valor which indicates combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which granted service connection for PTSD 
and assigned a disability rating of 30 percent, effective 
from October 29, 2004.  


FINDING OF FACT

During the course of the appeal, the veteran's PTSD has been 
manifested by no more than some occupational and social 
impairment with reduced reliability and productivity due to 
symptoms including depressed mood, nightmares, sleep 
disturbance, hypervigilance, and irritability.


CONCLUSION OF LAW

The criteria for an initial disability rating disability 
greater than 30 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  A request for an 
increased rating is to be reviewed in light of the entire 
relevant medical history.  See generally 38 C.F.R. § 4.1; 
Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  
Under that code, a 30 percent disability rating is in order 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.        

Evidence relevant to the current level of severity of the 
veteran's PTSD includes VA psychiatric examination reports 
dated in January 2005 and May 2006.  During the January 2005 
examination the veteran reported that he was in his second 
marriage and had four children.  He lives with his wife and 
his hobbies include fixing cars and motorcycles.  He has five 
or six friends but does not socialize.  He experienced legal 
problems in the 1970s due to heavy drinking but currently 
only drinks a beer or two per year.  He denied tobacco or 
drug use.  The veteran spent 28 years in the Army with three 
separate enlistments and spent 31 months in Vietnam on two 
tours.  After retiring from military service he drove a truck 
for three years.  He then worked security for a local casino 
and then worked for a year in juvenile probation.  Currently, 
the veteran was working as a truck driver.

On mental status examination the examiner noted that the 
veteran's appearance was within normal limits.  Psychomotor 
activity was also normal and the veteran was cooperative.  
His speech was generally within normal limits, though he did 
seem to have some hearing loss.  Also, he was somewhat 
garrulous.  The veteran described his mood as sad and rated 
it as a five on a scale from one to ten, with ten being the 
worst.  He denied suicidal ideation.  Clinically, the veteran 
appeared to be mildly depressed.  

Thought processes were clear without evidence of 
hallucinations or delusions.  He was oriented times three.  
He made three significant errors in serial 7s that he did not 
catch.  He remembered three out of three items initially and 
two out of three after a delay.  He described himself as very 
forgetful and needing to write notes if there was anything 
that he really needed to do.  He stated that the memory of 
his childhood was rather vague.  His memory of his time in 
service and his working years was generally intact.  His 
judgment appeared to be grossly intact and he did have some 
insight.  When not working, the veteran tended to hang around 
the house or work on motorcycles at a friend's shop.  He was 
currently rebuilding an old motorcycle and old corvette.  

The veteran reported memories of Vietnam two to three times 
per week.  He reported dreams once per week and occasional 
flashbacks.  He had a significant psychological response, but 
not a significant physiological response, to thinking and 
talking about Vietnam.  There was nothing that he avoided.  
His recall and range of interests appeared to be intact.  He 
was moderately isolated from society in general and his 
affect was rather blunted.  He had a pretty positive view of 
the future.  

The veteran described his sleep as restless and stated that 
he had difficulty staying asleep.  He has had and apparently 
continues to have significant problems with anger.  He 
described a recent incident of road rage when he almost ran 
over a young girl who cut his off when he was driving his 18-
wheeler.  Concentration ability was fair.  He was 
hypervigilant but did not have an overreactive startled 
response.  The examiner diagnosed the veteran with PTSD and 
assigned a GAF score of 61.

During the May 2006 VA examination the veteran reiterated his 
earlier history.  He continued to live with his second wife 
of 21 years and continued to work as a truck driver.  His 
daughter and grandson also live with him.  Upon mental status 
examination, the examiner noted that the veteran was dressed 
casually and cooperative during the interview.  The veteran 
reported that his mood changes based on the situation and 
stated that he gets angry easily but admitted that he was not 
a violent person.  His affect was appropriate to context.  
His speech was spontaneous and rate and volume of his tone 
was normal.  With regard to thought process there was no 
loosening of volume and normal tone.  The veteran reported 
intrusive thoughts about his Vietnam experience.  He denied 
hallucinations, delusions, and suicidal ideation.  Insight 
and judgment were fair.  He was oriented to person, place, 
time and situation.  He was able to recall three out of three 
words after a minute and short-term and long-term memory were 
intact.  The examiner opined that the veteran's 
symptomatology remained the same since his last examination 
in January 2005 and continued the diagnosis of PTSD and GAF 
score of 61 previously assigned.  

Also of record are private treatment reports from the 
veteran's psychologist dated in December 2004 and October 
2005 as well as VA outpatient treatment reports dated from 
June 1994 through May 2007.  In a December 2004 private 
treatment report Dr. M.M. diagnosed the veteran with PTSD and 
assigned a GAF score of 57.  In the October 2005 treatment 
report Dr. M.M. continued the diagnosis of PTSD and assigned 
a GAF score of 61.  Dr. M.M. noted that, aside from his anger 
and irritability, the veteran appeared to be coping 
relatively well at the present time.  He was working full 
time and seemed to enjoy his truck driving business.  Dr. 
M.M. also noted that the veteran "does not currently appear 
to be significantly impaired by his PTSD symptoms, although 
he does continue to present with a number of the core 
symptoms of PTSD."  

Considering such evidence in light of the criteria noted 
above, the Board finds the veteran's PTSD does not meet the 
criteria for at least the next higher, 50 percent, 
evaluation.  As noted above, a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to certain symptoms; however, the Board 
finds that those delineated symptoms are not characteristics 
of the veteran's disability.  In this respect, the veteran 
has not been found to have such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; or difficulty in understanding 
complex commands.  The veteran has also not been shown to 
have any significant impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Significantly, in 
the October 2005 private treatment report Dr. M.M. opined 
that the veteran "does not currently appear to be 
significantly impaired by his PTSD symptoms."  

Further the assignment of a GAF score of 61 (on both VA 
examinations and by Dr. M.M. in October 2005) is consistent 
with the reports that the veteran has some mild symptoms, but 
is generally functioning fairly well, with some meaningful 
interpersonal relationships.  The veteran has maintained a 
lasting marriage with his wife for over 20 years.  He has 
also maintained significant relationships with his children 
and several friends.  As for industrial impairment, the 
veteran is employed as a truck driver and while he 
experiences occasional road rage, he is able to control this.  

While the veteran has experienced depressed mood, sleep 
disturbance, and irritability, such disturbances are more 
characteristic of the criteria for the 30 percent rating.  As 
the criteria for the next higher, 50 percent rating are not 
met, it logically follows that the criteria for any higher 
evaluation likewise are not met.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).


In deciding the veteran's claim, the Board has considered 
whether he is entitled to an increased evaluation for 
separate periods but does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
evidence of record supports the conclusion that he is not 
entitled to an evaluation greater than 30 percent during any 
time within the appeal period.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of October 29, 2004, the date of his claim, 
and a 30 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board, although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


